PER CURIAM.
Finding no reversible error, we affirm the final order of the Department of Health and Rehabilitative Services. In affirming, we specifically hold that a physician at a nursing home is a caregiver as defined under section 415.102(4), Florida Statutes (Supp.1986). We further hold that the standard for neglect under section 415.-102(12), Florida Statutes (Supp.1986), as applied to a physician is the failure to provide medical services that a reasonably prudent similar health care provider would deem acceptable and appropriate.
SHIVERS, WIGGINTON and BARFIELD, JJ., concur.